Citation Nr: 0209128	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-08 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for disability claimed as a 
nerve problem in the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 until 
February 1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision that denied 
service connection for degenerative disc disease of the 
cervical spine at C5-C6, claimed as a nerve problem in the 
neck.  Following the RO's March 1998 notification of that 
decision, the appellant filed a Notice of Disagreement (NOD) 
in March 1998; the RO issued a Statement of the Case (SOC) in 
May 1998; and the appellant filed a Substantive Appeal in 
June 1998.  

In August 1998, the veteran testified at a hearing before an 
RO hearing officer; a transcript of that hearing is of 
record.  Although the veteran requested and was scheduled for 
a Board hearing in August 2001, the veteran canceled the 
hearing and has not requested that it be rescheduled; hence, 
his request for a Board hearing is deemed withdrawn.

In November 1999 and September 2001, the Board remanded the 
case to the RO for additional development.  Following 
completion of the actions requested on remand, the RO 
continued the denial of the claim.  The case is once again 
before the undersigned Board Member for further appellate 
consideration. 

Following consideration of all pertinent evidence associated 
with the appeal, to include the medical opinion obtained in 
connection with the most recent remand, the Board has 
recharacterized the issue on appeal as on the title page of 
this decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Even accepting as credible the veteran's assertions of 
treatment for neck problems in service, no chronic disability 
manifested by numbness in the upper extremities was shown in 
service, and the etiology of the veteran's current complaints 
of numbness in the upper extremities remains unresolved.

3.  Degenerative disc disease of the cervical spine at C5-C6, 
identified as a possible source of the veteran's current 
complaints, first became manifest many years after discharge 
from active duty.

3.  There is no competent medical evidence to support the 
veteran's assertions of a claimed relationship between 
alleged symptoms experienced in and since service, and no 
competent evidence that all such symptoms are manifestations 
of a current disability.  


CONCLUSION OF LAW

The criteria for service connection for disability claimed as 
a nerve problem in the neck are not met.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the May 1998 statement of the case, and the 
October 1998, November 2000 and April 2002 supplemental 
statements of the case, the appellant and his representative 
have been notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  Furthermore, in 
its September 2001 remand, the Board specifically notified 
the appellant of the duties imposed under the VCAA, and the 
April 2002 SSOC (issued during the pendency of the remand) 
reflects a recitation of all evidence considered in 
connection with the claim, the veteran's response to an RO 
request for more information, and RO consideration of the 
laws and regulations promulgated pursuant to the VCAA, after 
which the veteran was given a period to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and that he has been provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The veteran's service medical records, 
pertinent post-service treatment records, and a medical 
opinion as to the etiology of the disability currently under 
consideration has been obtained.  Furthermore, the RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining the evidence necessary to substantiate his claim 
as evidenced by various letters soliciting information and/or 
evidence (see, e.g., RO letters of November 1999, and January 
2002), to which the veteran has responded that he has sought 
no other treatment other than that provided by VA, as well as 
by obtaining the medical evidence and opinion sought via the 
Board's November 1999 and September 2001.  Significantly, 
neither the veteran nor his representative has indicated and 
there is otherwise no indication that there exists any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

The service medical records reflect that on examination in 
January 1969 for induction into service, a notation was 
recorded to the effect that there was a history of fracture 
of the left clavicle that had healed without sequelae.  The 
service medical records do not refer to any treatment for 
painful symptoms affecting the neck, and the veteran denied 
neuritis, painful shoulder and back trouble when examined for 
separation in February 1971.  The spine and musculoskeletal 
system were then evaluated.  

The record reflects that the appellant first filed a claim 
for service connection for "nerve problems in the neck" in 
December 1997.  Subsequently received were VA outpatient 
records dated between April and May 1995 showing that he 
sought treatment for headaches of 10 years' duration, and 
also indicated at that time he had sharp pain in the 
occipital region, primarily on the right side, when he moved 
his head.  Physical examination disclosed full range of 
motion of the neck without tingling.  It was also noted that 
he denied a history of injury to the neck and stated that 
sharp pain had gone away 15 years before but had recurred.

The veteran underwent VA examination in January 1998 and 
rendered a history that while serving in Vietnam, he had to 
carry a particularly heavy rucksack and a great deal of 
ammunition.  It was reported that upon going up a hill, he 
noticed that his left arm became numb and that he could not 
move it.  He stated that he sought medical attention, but 
that his symptoms resolved within 24 hours and he went back 
to duty.  The veteran related that the same symptoms had 
recurred during the past five or six years with use of the 
arm causing numbness, but with resolution of such upon rest.  
He said that he had been told that he had a pinched nerve in 
his neck.  Other complaints included headaches that could be 
precipitated by turning his head, and numbness in the legs, 
particularly after standing long periods.  A physical 
examination was performed and a cervical spine X-ray was 
obtained.  An impression of normal neurological examination 
was rendered.  However, radiology studies showed degenerative 
changes in the cervical spine with disc space narrowing at 
C5-C6.  The examiner noted that the appellant's claims folder 
was not available for review.  

The veteran presented testimony during a hearing before an RO 
hearing officer August 1998.  At that time, he reiterated 
history to the effect that while carrying a heavy rucksack in 
Vietnam in 1969, he developed pain and numbness which he was 
told was a pinched nerve in his neck.  He indicated that he 
did not receive treatment until the following day, but by 
then, his symptoms had resolved and he was unsure of the 
diagnosis. 

The veteran stated that he did not have further complaints of 
this nature during service, but that after active duty, he 
woke up one morning and had the exact same symptoms in the 
right arm for which he was seen at the VA Hospital in Norfolk 
[Virginia].  He said that a splint was applied to his right 
hand for three weeks.  He related that within a year, he had 
a similar problem with his left arm which was also splinted, 
and that he was given a very vague diagnosis.  The appellant 
went on to describe his symptoms in detail, how they had 
affected his employment, and the diagnoses he had been given 
in this regard, including arthritis and degenerative disc 
disease.  He indicated, however, he had not been afforded any 
definitive diagnosis to date.  

Pursuant to Board remand, VA outpatient records were 
requested from the Norfolk VA facility which wrote back in an 
undated response that no records were available as the clinic 
had closed down.  In correspondence to the VA dated in March 
2000, the veteran noted that he had not seen any private 
physicians relative to the issue on appeal. 

VA outpatient records from the Columbia, South Carolina VA 
facility dated between January 1998 and September 2001 were 
received showing that the veteran was treated for a number of 
complaints and disorders, primarily unrelated to the issue on 
appeal.  In a July 2000 clinical note, the examiner recorded 
the veteran's assertion that he did complain of periodic 
numbness in the hands going back 30 years. 

Pursuant to Board remand of September 2001, the veteran 
underwent a VA examination in March 2002.  It was noted that 
the claims folder was reviewed.  The appellant voiced 
complaints of numbness of the arms and forearms which had 
gone on for years with progressive symptomatology.  The 
examiner noted that the veteran reported no injury to the 
neck.  Following physical examination, the examiner opined 
that the veteran still had an unresolved etiology of his 
upper extremity numbness.  The examiner offered his believe 
that this could have been positional, or was a result of 
foraminal stenosis resulting from degenerative disc disease 
of the cervical spine.  It was added that he could find no 
real neurological injury or neurological dysfunction, but 
that the veteran might require electromyography of the upper 
extremities during his next serious exacerbation.  X-rays 
were obtained which disclosed progressive degenerative disc 
disease which was reported to be marked at C5-C6 and at C6-
C7, as well as spondylosis at those levels and straightening 
of the lower cervical spine with kyphosis at C4-C5.  

Legal Analysis

The appellant contends that, during service, he was treated 
for a nerve problem in his neck that was characterized by 
numbness affecting the upper extremities, and now has the 
similar symptoms.  He asserts that his current symptomatology 
relates back to the problem in service for which service 
connection should be granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disability that 
is related to injury or disease in service.  See Watson v. 
Brown, 4 Vet. App. 309, 310 (1993); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where the condition observed is service is not 
shown to be chronic, service connection may also be 
established, under section 3.303(b) where continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id.  

The service medical records show that the veteran entered 
active duty with a history of fracture of the left clavicle 
which had resolved without sequelae, and there is no evidence 
indicating that he had any residual symptomatology thereof 
during the period of active duty.  The appellant does state 
that he was seen for pain affecting the neck after carrying a 
heavy rucksack in 1969; however, the veteran has not asserted 
experiencing a specific injury, and service medical records 
do not document any such alleged treatment.  However, because 
the veteran served in a combat capacity in Vietnam, the Board 
must consider the circumstances and hardships of such service 
and allow for the fact that there may be no official record 
of the claimed treatment.  See 38 U.S.C.A. § 1154.  This is 
consistent with the general principle that lay assertions may 
constitute sufficient evidence when the issue is factual in 
nature; i.e., whether a claimed event (here, in service-
treatment for neck problems) occurred.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

However, even accepting as credible the veteran's assertions 
that was treated for neck problems in service, and his 
assertions of experiencing similar symptomatology affecting 
the upper extremities for many years (notwithstanding the 
veteran that no such complaints are documented for many years 
after service), the Board finds that the record still does 
not provide a basis for a grant of service connection in the 
instant case.   

The veteran, himself, has asserted that following resolution 
of his symptoms the day after he returned from the field for 
treatment, he had no more problems throughout the remainder 
of active duty.  As no disability manifested by upper 
extremity numbness, to include currently diagnosed 
degenerative disc disease affecting the cervical spine, was 
present in-service or for many years thereafter, there is no 
basis for a grant of service connection for a chronic 
condition shown in service.  Additionally, however, there is 
also no competent evidence to support the veteran's 
suggestions that claimed symptoms experienced in service were 
manifestations of a currently diagnosed disability, so as to 
warrant service connection.   

On the contrary, the May 2002 VA examination indicated that 
the etiology of the veteran's upper extremity complaints was 
still unresolved.  The examiner specifically noted that he 
found no real neurological injury or dysfunction.  While the 
examiner acknowledged the possibility that the veteran's 
current symptoms might be related to degenerative disc 
disease, that disability was not diagnosed for many years 
after service, and there is no medical suggestion whatsoever 
that the mere symptoms that the veteran has complained of 
experiencing in service (particularly, in the absence of even 
a claimed in-service injury or disease, clear statutory and 
regulation pre-requisites for a grant of service connection) 
were manifestations of disability not diagnosed until many 
years later, to include degenerative disc disease of the 
cervical spine.  As indicated above, service connection 
requires evidence of disability (here, manifested by upper 
extremity numbness, which is not clearly established in this 
case) resulting from disease or injury in service (not 
actually claimed or otherwise established in this case).  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  Under these 
circumstances, the Board finds that further development of 
the record, at this juncture, would not be helpful in 
resolving the issue on appeal.  Moreover, in the absence of 
evidence of the required competent evidence to establish each 
of the above elements, the governing laws and regulations do 
not permit a grant of service connection on the basis of lay 
allegations of continuing symptoms, alone.  See 38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 498.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Under these circumstances, the Board must conclude that the 
criteria for a grant of service connection for disability 
claimed as nerve problems in the neck are not met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).



ORDER

Service connection for disability claimed as a nerve problem 
in the neck is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

